[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Alford v. Toledo Corr. Inst., Slip Opinion No. 2019-Ohio-3847.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2019-OHIO-3847
    THE STATE EX REL. ALFORD, APPELLANT, v. TOLEDO CORRECTIONAL
                                 INSTITUTION, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as State ex rel. Alford v. Toledo Corr. Inst., Slip Opinion No.
                                     2019-Ohio-3847.]
Mandamus—Inmate failed to establish legal right to production of requested
        records or show that prison has legal duty to produce them—Court of
        appeals’ judgment denying writ affirmed.
   (No. 2019-0280—Submitted June 11, 2019—Decided September 25, 2019.)
       APPEAL from the Court of Appeals for Lucas County, No. L-18-1133,
                                       2019-Ohio-294.
                                   __________________
        Per Curiam.
        {¶ 1} This appeal involves requests by appellant, Brian Keith Alford, a
prison inmate, to obtain public records from appellee, the Toledo Correctional
Institution (“TCI”). He is seeking “all interoffice communications and emails”
                               SUPREME COURT OF OHIO




related to his efforts to obtain size-12EEE boots. After receiving no records in
response to his requests, Alford filed an original action in the Sixth District Court
of Appeals seeking a writ of mandamus to compel TCI to produce them. The court
of appeals denied Alford’s request for a writ of mandamus, and he has appealed
here as of right. We affirm.
                                     Background
       {¶ 2} The evidence suggests that TCI officials ordered multiple pairs of
boots at Alford’s request and expense but none of them fit him to his satisfaction.
After Alford accepted a pair of size-12EE boots, he requested from TCI “copies of
all interoffice communications and emails regarding the purchase and ordering of
12EEE boots” for him. He surmises that the requested records will show that TCI
“never intended to provide properly fitted medically approved boots.”
       {¶ 3} Alford submitted multiple substantially identical records requests to
different TCI officials in March and April 2018. A handwritten response to one of
the requests states that “there are no documents to provide regarding the
information that you’ve requested. There is documentation in your medical record
regarding your 12 3E boots. You are permitted to review your medical record,
however copies are not permissible.” The response also explained how to request
a review of Alford’s medical file.
       {¶ 4} Alford filed an original action in the Sixth District Court of Appeals
seeking a writ of mandamus to compel TCI to produce the requested records. The
court of appeals denied relief, determining that Alford “failed to plead facts with
sufficient specificity * * * to determine whether the issuance of a writ of mandamus
is warranted.” 2019-Ohio-294, ¶ 7.
                                      Analysis
       {¶ 5} “Mandamus is the appropriate remedy to compel compliance with
R.C. 149.43, Ohio’s Public Records Act.” State ex rel. Physicians Commt. for
Responsible Medicine v. Ohio State Univ. Bd. of Trustees, 108 Ohio St. 3d 288,



                                         2
                               January Term, 2019




2006-Ohio-903, 843 N.E.2d 174, ¶ 6. But to be entitled to a writ of mandamus,
Alford must show, by clear and convincing evidence, that the records he requested
exist and are maintained by TCI. State ex rel. Gooden v. Kagel, 138 Ohio St. 3d
343, 2014-Ohio-869, 6 N.E.3d 1170, ¶ 8. TCI does not have a duty “to create or
provide access to nonexistent records.” State ex rel. Lanham v. Smith, 112 Ohio
St.3d 527, 2007-Ohio-609, 861 N.E.2d 530, ¶ 15.
       {¶ 6} TCI informed Alford that “there are no documents to provide
regarding the information that [he had] requested.” Although TCI indicated that
documents in Alford’s medical file refer to his requested boots, nothing suggests
that those documents are responsive to Alford’s request for “interoffice
communications and emails regarding the purchase and ordering of 12EEE boots”
for him. And in any event, Alford’s medical file is available to him upon request.
       {¶ 7} Because Alford has not shown that TCI possesses any records
responsive to his request, he has not established a legal right to the production of
any records or shown that TCI has a legal duty to produce any records. The court
of appeals thus was correct to reject Alford’s mandamus claim.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                               _________________
       Brian Keith Alford, pro se.
       Dave Yost, Ohio Attorney General, and Jared S. Yee, Assistant Attorney
General, for appellee.
                               _________________




                                         3